Citation Nr: 1629759	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.  

2.  Entitlement to an increased rating for osteoarthritis of the right knee, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated as 40 percent disabling.  

4.  Entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine, currently rated as 20 percent disabling  

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  On the record at the hearing, the Veteran withdrew the issues of entitlement to an increased rating for instability of the left knee and a total disability rating based upon individual unemployability (TDIU).  

The Board further notes that in May 2015 the RO issued a rating decision proposing a reduction in the 40 percent disability ratings for osteoarthritis of the right and left knee to 10 percent ratings, and proposing a reduction in the 10 percent rating for instability of the right knee to a noncompensable rating.  However, the RO has not issued a rating decision in regard to the proposed reductions, and the issues with respect to reduction are not before the Board.

The decision below addresses the left knee rating claim as of April 19, 2016.  The remaining claims on appeal are addressed in the remand section following the decision.


FINDING OF FACT

On April 19, 2016, the Veteran underwent a total left knee replacement.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation based upon a total left knee replacement on April 19, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under Diagnostic Code 5055 the prosthetic replacement of a knee joint is to be rated 100 percent for one year following the implantation of the prosthesis.  Following the one year after the replacement, a 30 percent rating is warranted for intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a (2015).  

The Veteran is service connected for osteoarthritis of the left knee and instability of the left knee.  As VA records show that the Veteran underwent a total left knee replacement on April 19, 2016, the Board finds that the criteria for a 100 percent disability rating under Diagnostic Code 5055 is warranted for one year, from April 19, 2016.  Id.  This represents a full grant of the benefit sought.  

ORDER

From April 19, 2016, a 100 percent evaluation based on a total left knee replacement is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran asserts that his service-connected right and left knee disabilities, as well as his back disability, have gotten worse since VA examinations in March 2015 and September 2015.  Testimony at the Board hearing in March 2016 was to the effect that in addition to increased limitation of motion in the affected parts, along with a left knee replacement in April 2016 resulting in a leg length discrepancy, the disabilities are causing additional functional impairment with activities of daily living, to include as a result of falls.  The Board notes that as the issue of entitlement to an increased rating for his service-connected back disability is before Board, the Board must consider whether he is entitled to rating higher than 10 percent for service-connected radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.  In view of the foregoing, the Board finds it necessary to remand the matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected right and left knee disabilities, as well as the thoracolumbar spine disability and associated radiculopathy of the left lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that, although there is a 100 percent grant in the decision above, this is effective April 19, 2016.  The left knee rating claim for the period prior to that date remains on appeal.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since July 2016.

2.  After completion of the above, schedule the Veteran for a spine examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner should conduct range of motion testing of the thoracolumbar spine, expressing all findings in degrees, to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In addition, the examiner should state whether the back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

The opinion should also address the severity of service-connected radiculopathy of the left lower extremity associated with the back disability, and any other associated neurologic abnormalities.

A rationale for all opinions expressed should be provided. 

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional to determine the current severity of his service-connected osteoarthritis of the right knee and left knee, as well as instability of the right knee.  The entire claims file must be reviewed by the examiner. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examiner must also indicate whether right knee instability is slight, moderate, or severe.  

A rationale for all opinions expressed should be provided. 

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


